UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 16, 2007 (Date of earliest event reported) American Public Education, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 001-33810 01-0724376 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 111 W. Congress Street Charles Town, West Virginia 25414 304-724-3700 (Address of principal executive offices) (Zip Code) (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition. On November 16, 2007, American Public Education, Inc. issued a press release reporting financial results for the quarter ended September30, 2007.A copy of American Public Education’s press release is attached to this report as Exhibit99.1 and is incorporated in this report by reference.American Public Education has scheduled a conference call for 3:00 p.m. EST on November16, 2007 to discuss its financial results, and slides for that call are attached to this report as Exhibit 99.2 and are incorporated in this report by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1 American Public Education, Inc. press release dated November16, 2007, reporting financial results for the quarter ended September30, 2007. 99.2 American Public Education, Inc. slides for November 16, 2007 conference call for financial results for the quarter ended September30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Public Education, Inc. Date: November 16, 2007 By: /s/Harry T. Wilkins Harry T. Wilkins, Executive Vice President and Chief Financial Officer EXHIBIT INDEX 99.1 American Public Education, Inc. press release dated November16, 2007, reporting financial results for the quarter ended September30, 2007. 99.2 American Public Education, Inc. slides for November 16, 2007 conference call for financial results for the quarter ended September30, 2007.
